PER CURIAM.
In application for rehearing third party plaintiffs, James Gandy Cable Tool Contractor and United States Fidelity & Guaranty Company, have directed our attention to the failure of our judgment to provide legal interest on the amount to which they were held entitled as contribution from third party defendant, Parnell, Inc.
Pertinent to this question are the following codal articles:
La.C.C. Art. 1938:
“All debts shall bear interest at the rate of five per centum per annum from the time they become due, unless otherwise stipulated.”
La.C.C.P. Art. 1921:
“The court shall award interest in the judgment as prayed for or as provided by law.”
La.C.C. Art. 2924:
“Interest is either legal or conventional. Legal interest is fixed at the following rates, to wit:
At five per cent on all sums which are the object of a judicial demand. Whence this is called judicial interest; * *
Inasmuch as interest and the rate thereof are provided by law, we conclude that third party plaintiffs should have been awarded interest in our judgment.
The judgment appealed from is corrected to award third party plaintiffs interest at 5% from the date of judicial demand until paid on the sum of $1065.78 [being one-half of the total amount paid by third party plaintiffs prior to judicial demand], and 5% interest on one-half of each compensation payment made after judicial demand from the date of the payment by third party plaintiffs until paid by Parnell, Inc.
The application for rehearing is denied.
HALL, J., recused.